Exhibit 10.43

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

The Purchase Contract No. FDCG07061

for the software of SL1500 Wind Turbine

This Purchase Contract is signed between

Sinovel Wind Co., Ltd (hereinafter referred to as Buyer)

Buyer’s Agent: China National Machinery & Equipment Import & Export Corporation
(hereinafter referred to as Buyer’s agent)

and

Windtec Systemtechnik Handels GmbH in Austria (hereinafter referred to as
Seller) in a friendly way.

Buyer and Seller agreed as follows:

 

1. Scope of Supply:

[**] sets of software comprising:

 

•  

SL1500 software program for pitch converter, yaw converter, IGBT converter and
PLCs; according to Technical Specification of SL1500 Wind Turbine.

 

2. Prices:

The delivery price is CIF Dalian [**] EURO per set. The total contract price is
CIF Dalian [**] EURO.

 

3. Conditions:

General Terms of Delivery issued by the Austrian Electrical and Electronics
Industry Association, Ed. Jan. 2002

 

4. Warranty:

Warranty period is 12 months after wind turbine has arrived on the wind farm and
finished the commissioning, or 18 months after the delivery (shippment-date),
whichever is earlier.

 

5. Delivery:

The software of PLC and converter will be sent out by 1 off CD and/or email per
batch, as a valid licence for the number of sets indicated therein. The delivery
will be made in batches as per preliminary schedule below (shippment date):

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

[**]

  [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]



--------------------------------------------------------------------------------

6. Payments:

95% of each shipment value will be paid by T/T within 14 days after each
shipment date against receipt of the invoice;

5% of each shipment value, as the retention bond, shall be paid by T/T within 14
days after the expiry of the warranty period.

 

7. Taxes:

Note: Any applicable withholding tax according to the
Austrian-Chinese-Double-Tax-Treaty will be borne by Windtec in Austria.

 

Buyer:    Sinovel Wind Co., Ltd

Address:    19/F, Culture Building, No. 59, Zhongguancun Street, Haidian,
Beijing, China

Post code:    100872

Fax:    (0086) 10-82500072 Tel:    (0086) 10-62515566

Authorized representative:   

/s/ [Illegible]

      (Signature)   

Signing date:    2007.12.24   

 

Buyer’s Agent:    China National Machinery & Equipment Import & Export
Corporation

Address:    12/F 178, Guangan Men Wai Street, Xuan Wu District, Beijing, China

Fax:    0086(0)10-63452264

Tel:    0086(0)10-63452250

Authorized representative:   

/s/ [Illegible]

      (Signature)   

Signing date:    2007.12.19   

 

Seller:    Windtec Systemtechnik Handels GmbH

Address:    Schleppeplatz 5,9020 Klageenfurt

Fax:    (0043)463-44460444 Tel:    (0043)463-444604-11

Authorized representative:   

/s/ Gerald Heneberger

  / General Manager    (Signature)  

Signing date:    2007-11-30   